Citation Nr: 0306792	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  99-24 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

The propriety of the initial noncompensable evaluation 
assigned for bilateral hearing loss.  

(The issues of entitlement to service connection for 
bilateral leg disabilities and bilateral knee disabilities 
will be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active military service from October 1970 to 
October 1974.  

This matter came to the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  In that rating decision, as pertinent here, 
the RO denied service connection for bilateral leg 
disabilities and bilateral knee disabilities while it granted 
service connection for bilateral hearing loss with a 
noncompensable rating.  The veteran's disagreement with the 
denial of the service connection claims and the 
noncompensable rating for bilateral hearing loss led to this 
appeal.  In January 2001, the Board remanded those issues to 
the RO, and the case has now been returned to the Board for 
further appellate consideration.  

This decision addresses the issue of the propriety of the 
initial noncompensable rating for bilateral hearing loss.  
The Board is undertaking additional development on the issues 
of entitlement to service connection for bilateral leg 
disabilities and bilateral knee disabilities pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2).  When it is 
completed, the Board will provide notice of the development 
as required by 38 C.F.R. § 20.903.  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.   


FINDINGS OF FACT

1.  The veteran received adequate notice of the evidence and 
information needed to substantiate his claim, and, to the 
extent possible, relevant evidence necessary for an equitable 
disposition of his claim has been obtained.  

2.  The evidence demonstrates level I hearing loss in each 
ear. 




CONCLUSION OF LAW

The criteria for the initial assignment of a compensable 
rating for the veteran's service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.85, Diagnostic Code 
6100 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), requires VA to assist a claimant 
in developing all facts pertinent to a claim for VA benefits, 
including a medical opinion and notice to the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the VA Secretary, that is necessary to substantiate the 
claim.  See 38 U.S.C.A. §§ 5103, 5103A; see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Board finds that, in this veteran's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  

In the present case, the veteran has been furnished with both 
a statement of the case and a supplemental statement of the 
case, which provided notice of the pertinent law and 
regulations, including revisions, and of the evidentiary 
deficiencies that resulted in the denial of the claim.  In 
addition, in a letter dated in February 2001, the RO 
specifically requested that the veteran identify the names 
and addresses of all sources of evaluation for his hearing 
loss and explained that VA would request the evidence.  The 
letter also explained to the veteran that he would be 
scheduled for a VA examination.  The January 2003 
supplemental statement of the case notified the veteran of 
the type of action required from him and made it clear what 
actions would be taken by VA to obtain additional evidence on 
his behalf following receipt of information from the veteran.  
These documents are sufficient to apprise the veteran of the 
evidence that must be submitted to support the claim and to 
advise him which documents would be obtained by the VA in 
furtherance of the duty to assist and which documents must be 
provided by him.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

With respect to the duty to assist, the RO provided the 
veteran with audiology examinations in 1998 and 2002.  The 
veteran has reported no private treatment during the course 
of the appeal and has reported that all his treatment has 
been at the VA Medical Center in Clarksburg, West Virginia.  
The RO has obtained those records.  Neither the veteran nor 
his representative has identified any additional evidence 
that would serve to support the veteran's claim.  Based on 
requests from the veteran, the RO scheduled hearings for him 
in April 1999 and December 1999, but on each occasion he 
requested that the hearings be rescheduled.  He failed to 
report for a RO hearing rescheduled to be held January 2000, 
and he also failed to report for a hearing before a Board 
member scheduled to be held at the RO in March 2000.  

Based on the foregoing, the Board finds that the notification 
and duty to assist provisions have been satisfied to the 
extent possible and that no further actions pursuant to the 
VCAA need be undertaken on the veteran's behalf. 

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities. The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002).

Specific schedular criteria

Effective June 10, 1999, while the veteran's appeal was 
pending, VA amended the provisions of the Rating Schedule 
pertaining to the evaluation of service-connected hearing 
loss disability and diseases of the ear.  See 64 Fed. Reg. 
25,202-25,210 (1999) [codified at 38 C.F.R. §§ 4.85-4.87].  
Where a governing law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies.  See Karnas v. Derwinski, 1 
Vet. App. 308; Dudnick v. Brown, 10 Vet. App. 79 (1997).  See 
also VAOPGCPREC 3-00 (2000).

The Board finds that the pertinent regulations do not contain 
any substantive changes that affect this particular case, but 
merely add certain provisions that were already the practice 
of VA.  See 38 C.F.R. § 4.85.  The frequencies used for the 
evaluation of hearing loss, the percentage of speech 
discrimination used for the evaluation of hearing loss, and 
the tables used to determine the level of hearing impairment 
and the disability evaluation of each level of hearing 
impairment have not been changed.  The regulatory revision 
does include the addition of provisions in the new 38 C.F.R. 
§ 4.86 for evaluating exceptional patterns of hearing 
impairment, but those provisions are not applicable in this 
case.  

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz.  The Rating Schedule 
allows for such audiometric test results to be translated 
into a numeric designation ranging from level I, for 
essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.  38 C.F.R. 
§§ 4.85 (Diagnostic Codes 6100-6110), 4.87 (1998); 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2002).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is 'an approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Analysis

The veteran seeks entitlement to a compensable disability 
rating for his service-connected bilateral hearing loss.  As 
indicated above, the resolution of this issue involves 
determining the level of hearing acuity in each ear.

On VA audiological evaluation in July 1998, pure tone 
thresholds, in decibels (db), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
35
45
50
50
LEFT
X
35
45
55
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The pure tone average was 45 db in the right ear and 50 db in 
the left ear.  Applying these values to the rating criteria 
under both the new and the old regulations results in a 
numeric designation of level I in the right ear and level I 
in the left ear.  

On VA audiological evaluation in June 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
35
50
50
55
LEFT
X
35
40
50
65

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The pure tone average was 47.5 db in the right ear and 47.5 
db in the left ear.  Applying these values to the rating 
criteria under both the new and the old regulations results 
in a numeric designation of level I in the right ear and 
level I in the left ear.  

On VA audiological evaluation in December 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
40
60
60
60
LEFT
X
40
50
65
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
The pure tone average was 55 db in the right ear and 56.25 db 
in the left ear.  Applying these values to the rating 
criteria under both the new and the old regulations results 
in a numeric designation of level I in the right ear and 
level I in the left ear.  

Review of the results of the three audiology examinations 
shows that at each of the times the veteran was examined, 
application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 warranted a noncompensable 
rating.  That is, level I in each ear results in a 
noncompensable rating.  

The Board acknowledges that the examination reports document 
that the veteran has less than perfect hearing.  Less than 
perfect hearing is not, however, the standard by which 
compensable ratings are assigned.  The schedular criteria are 
specific, and the veteran's hearing loss is not of sufficient 
severity to warrant a compensable rating.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992) (the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).  

The Board notes that at his VA examinations, the veteran has 
reported that he particularly has difficulty hearing and 
understanding people in noisy situations or in groups of 
people.  There is no reason whatsoever to doubt the veteran's 
statements.  The Board wishes to make it clear, however, that 
under the Rating Schedule, the fact that a veteran's hearing 
is less than optimal does not translate into a compensable 
disability rating.  Indeed, the Rating Schedule, which has 
been described above, makes it clear that monetary 
compensation may be awarded only when a veteran's hearing has 
degraded to a certain measurable level.  The level of 
disability that warrants a compensable rating has not been 
demonstrated here.  

Finally, the Board notes in passing that service connection 
is also in effect for tinnitus and that a 10 percent rating 
has been assigned for that disability.  Such rating 
contemplates recurrent tinnitus productive of compensable 
impairment in the veteran's earning capacity.  The Board need 
not distinguish between hearing impairment caused by the 
veteran's service-connected hearing loss and that caused by 
his service-connected tinnitus.  The rating criteria for 
hearing loss, unlike those for tinnitus, make no provision 
for consideration of subjective complaints.  

The present appeal arises from the initial rating assigned at 
the time of the granting of service connection for bilateral 
defective hearing, as distinguished from an appeal from 
denial of a claim for increase as defined in 38 C.F.R. § 
3.160(f) (2002). Under these circumstances, separate ratings, 
known as "staged ratings", are potentially assignable for 
different periods of time as warranted by the evidence.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In this case, the evidence discussed above does not allow for 
the assignment of a compensable disability rating at any time 
during the period after June 8, 1998, the effective date of 
service connection.  There is no objective evidence that the 
veteran's service-connected disability has appreciably 
changed during this time period.  Indeed, the three 
examinations discussed earlier are the only audiology 
examinations of the veteran since service, and their results 
are all consistent with the assignment of a noncompensable 
rating.  

In summary, on review of the entire evidence of record, it is 
the Board's conclusion that a preponderance of the evidence 
is against the veteran's claim of entitlement to a 
compensable disability rating for his service-connected 
bilateral hearing loss.  The benefit sought on appeal must 
therefore be denied. 



ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

